DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/09/2021 and 02/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The abstract of the disclosure is objected to because it is 251 words in length, but should be between 50 and 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 17-19, 25, 26, 30-32, & 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, the claim 17 limitation “a range starting from more than approximately ±3V, but not exceeding approximately ±70V” is considered indefinite because the term “approximately” is a relative term and is unclear what constitutes approximately being the voltage value (i.e. is 50 V, 60 V, or 69.99 V considered approximately 70 V?).
Examiner suggests amending the limitation as “a range starting from more than ±3V, but not exceeding ±70V”, thus removing the relative terms. 

Furthermore, the claim 17 limitation “is substantially nominal 48V or greater; v) the second supply voltage is substantially nominal 12V or substantially nominal
Examiner suggests amending the limitation as “is substantially 48V or greater; v) the second supply voltage is substantially 12V or substantially 24V”, thus removing the relative terms. 

Regarding claim 18, the claim 18 limitations “to receive the transmit data, e.g. from the first digital device” and “to transmit the receive data, e.g. to a second digital device” are considered indefinite because it is unclear if “e.g.” indicates that the limitations are not required. 
Examiner suggests amending the limitation as “to receive the transmit data, from the first digital device” and “to transmit the receive data, to a second digital device”, thus indicating that the limitations are required. 

Regarding claim 25, the claim 25 limitation “wherein the ratio between the first resistance value and the second resistance value can be determined from the following equation” is considered indefinite because it is unclear if the equation is a required limitation or if there is another way of obtaining the ratio.
Examiner suggests amending the limitation as “wherein the ratio between the first resistance value and the second resistance value is determined from the following equation”, thus indicating that the limitations are required. 

Regarding claim 26, the claim 26 limitation “wherein the ratio between the first resistance value and the second resistance value can be determined from the following 
Examiner suggests amending the limitation as “wherein the ratio between the first resistance value and the second resistance value is determined from the following equation”, thus indicating that the limitations are required. 

Regarding claim 30, the claim 30 limitation “the first auxiliary voltage, V1_aux, can be determined from the following equations” is considered indefinite because it is unclear if the equation is a required limitation or if there is another way of obtaining the first auxiliary voltage.
Examiner suggests amending the limitation as “the first auxiliary voltage, V1_aux, is determined from the following equations”, thus indicating that the limitations are required. 

Regarding claim 31, the claim 31 limitation “the second auxiliary voltage, V2_aux, can be determined from the following equations” is considered indefinite because it is unclear if the equation is a required limitation or if there is another way of obtaining the second auxiliary voltage.
Examiner suggests amending the limitation as “the second auxiliary voltage, V2_aux, is determined from the following equations”, thus indicating that the limitations are required. 

Regarding claim 32, the claim 32 limitations “a higher first supply voltage domain and a lower second supply voltage domain, and a transceiver device” is considered indefinite because 
Examiner suggests amending the limitation “the higher first supply voltage domain and the lower second supply voltage domain, and the transceiver device”, thus indicating that they are the same domains/device as aforementioned in independent claim 16. 

Regarding claim 35, the claim 35 limitation “a range starting from more than approximately ±3V, but not exceeding approximately ±70V” is considered indefinite because the term “approximately” is a relative term and is unclear what constitutes approximately being the voltage value (i.e. is 50 V, 60 V, or 69.99 V considered approximately 70 V?).
Examiner suggests amending the limitation as “a range starting from more than ±3V, but not exceeding ±70V”, thus removing the relative terms. 

Furthermore, the claim 35 limitation “is substantially nominal 48V or greater; v) the second supply voltage is substantially nominal 12V or substantially nominal 24V” is considered indefinite because the term “nominal” is a relative term and is unclear what nominal means (i.e. what does being 48 V ‘in name only’ mean?).
Examiner suggests amending the limitation as “is substantially 48V or greater; v) the second supply voltage is substantially 12V or substantially 24V”, thus removing the relative terms. 

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 32, the claim references a dependency on claim 1, but there is no claim 1 in the current claim set. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 16, 18-20, 22, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zalitzky (US 2006/0077047) in view of Itabashi (US 2007/0208470).

Regarding claim 16, Zalitzky teaches a transceiver device (Figs. 1 & 2, Transceivers 32A-E) for interfacing between at least two different voltage domains (Fig. 5 Table of Levels, Levels for Transceivers 32 A-C of Figs. 1 & 2), namely a first supply voltage domain and a second supply voltage domain (Paragraph 0176, Transceiver 32 is most preferably coupled to line 34 by an industry-standard power socket 124.  A power supply 122 within transceiver 32 converts line power to power levels suitable for driving modules of the transceiver), wherein the transceiver device has: a first interface (Fig. 4, 124, Connector), which is supplied by the first supply voltage and is adapted to interface to at least one external first digital device (Figs. 1 & 2, 32B, Second Transceiver) operating in the first supply voltage domain (Paragraph 0176, Transceiver 32 is most preferably coupled to line 34 by an industry-standard power socket 124.  A power supply 122 within transceiver 32 converts line power to power levels suitable for driving modules of the transceiver); a second interface (Fig. 4, 126, Connector; Paragraph 0188, When used as a home network termination unit, socket 126 is preferably coupled to a telephone 48, RS-232 socket 128 is preferably coupled to an automatic power and distribution control 49, and/or a personal computer 51 is coupled to socket 130), is adapted Fig. 4, External Buses coupled to Connectors 126-130 i.e. CODEC, RS-232, Ethernet, USB) operating in the second supply voltage domain (Paragraph 0188, When used as a home network termination unit, socket 126 is preferably coupled to a telephone 48, RS-232 socket 128 is preferably coupled to an automatic power and distribution control 49, and/or a personal computer 51 is coupled to socket 130); a first internal communication link (Figs. 1 & 4, 108, PHY), which is adapted to transfer transmit data, which are generatable by the external first digital device operating in the first supply voltage domain (Paragraph 0164, Data transceivers 32 are implemented so as to transfer data in the form of frames), from the first interface to the second interface (Paragraph 0207, Management frames comprise request to send (RTS) frames, which a source transceiver sends in order to initiate data transfer, and clear to send (CTS) frames, which an intermediate-destination transceiver sends, typically as an acknowledgement to an RTS frame), and a second internal communication link (Fig. 4, 110-120, Internal Interface Links), which is adapted to transfer receive data, which are supplyable from the external communication bus operating in the second supply voltage domain, from the second interface to the first interface (Paragraph 0175, modules of transceiver 32 act as data-conversion circuitry, accepting incoming data from elements such as a network or a telephone, converting the data to signals compatible with the power line, as well as performing the reverse operation).
Zalitzky teaches a Controller Area Network (CAN) transceiver that converts to a first power (i.e. voltage) level for different transceiver nodes of a CAN bus system, and further 
Itabashi teaches a transceiver device (Fig. 1, ECU2; i.e. transceiver) for interfacing between at least two different voltage domains (Paragraph 0099, first, second, third, and fourth regulators 41, 42, 43, and 44 are operative to receive power supplied from the battery 16 and to generate power supply voltages Vdd1, Vdd2, Vcc1, and Vcc2), namely a first supply voltage domain having a higher first supply voltage (Paragraph 0331, the comparator 28 works to output the signal LVCC with the low level indicative of normal state when the power supply voltage Vcc2 is higher than the threshold voltage Vth; i.e. the voltage is higher relative to the threshold) and a second supply voltage domain having a lower second supply voltage (Paragraph 0106, the power control circuit 45 causes the regulators 41 and 42 to reduce the power supply voltages Vdd1 and Vdd2 for the main and sub microcomputers 20 and 30; i.e. the voltage is lower relative to Vdd1), wherein the transceiver device has: a first interface (Fig. 2, First Interfaces P1 and P2), which is supplied by the first supply voltage and is adapted to interface to at least one external first digital device operating in the first supply voltage domain; a second interface (Fig. 2, Second Interfaces P3 and P4), which is supplied by the second supply voltage and is adapted to interface to an external communication bus operating in the second supply voltage domain (Paragraph 0130, the third protection circuit 63 allows a voltage change on the communication path P3 to be limited within the range of the power supply voltage Vdd1.  Similarly, the fourth protection circuit 64 allows a voltage change on the communication path P4 to be limited within the range of the power supply voltage Vdd1); a first internal communication link (Fig. 2, 92), which is adapted to transfer transmit data, which Fig. 1, ECU 4 is External) operating in the first supply voltage domain, from the first interface to the second interface (Paragraph 0154, seventh line buffer 92 is connected at its output terminal to the seventh protection circuit 67), and a second internal communication link (Fig. 2, 72), which is adapted to transfer receive data, which are supplyable from the external communication bus (Fig. 1, 20b, Output Circuit to External Bus) operating in the second supply voltage domain, from the second interface to the first interface (Paragraph 0143, third line buffer 72 is connected at its input terminal to the third protection circuit 63).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the transceiver device to incorporate the teachings of Itabashi and allow the external communication bus of Zalitzky to operate under a different and lower voltage domain compared to the external device of Zalitzky and further enable voltage level detection and adjustment for compatibility with a vehicle system.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the integration of multiple types of systems into a simplified vehicle network (See Itabashi: Paragraph 0014) while protecting circuitry from abnormal voltages (See Itabashi: Paragraph 0106). 

Regarding claim 18, Zalitzky in view of Itabashi teaches the transceiver device of claim 16. Zalitzky teaches the first interface having a bidirectional input/output (Fig. 4. 108, PHY 1), and a second digital device operating in the first supply voltage domain (Fig. 1, Transceivers Operating in Voltage Domain, See Figure 5 Table). Zalitzky does not explicitly teach a transmit data input and a separate receive data output. 
Itabashi teaches wherein the first interface has: a transmit data input adapted to receive the transmit data (Fig. 2, CAN Bus 3L, Coupled to Transmitter 52 on ECU 4; Paragraph 0045, ECU 2 and other ECUs 4, 6, .  . . are communicably coupled to a communication bus 10 to constitute a vehicle control system installed in the vehicle.  Each of the other ECUs 4, 6, .  . . is designed to control a corresponding at least one of other target devices installed in the vehicle; i.e. ECUs have the same structure), from the first digital device (Fig. 1, 4, ECU) operating in the first supply voltage domain (Fig. 2, CAN Bus 10 Operating in VCC2 Domain), and a receive data output adapted to transmit the receive data (Fig. 2, CAN Bus 3H, Coupled to Receiver 54 on ECU 4), to a second digital device operating in the first supply voltage domain (Fig. 2, CAN Bus 10 Operating in VCC2 Domain).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the transceiver device to incorporate the teachings of Itabashi and allow the external communication bus of Zalitzky to operate under a different and lower voltage domain compared to the external device of Zalitzky and further enable voltage level detection and adjustment.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the integration of multiple types of systems into a simplified vehicle network (See Itabashi: Paragraph 0014) while protecting circuitry from abnormal voltages (See Itabashi: Paragraph 0106). 

Regarding claim 19, Zalitzky in view of Itabashi teaches the transceiver device of claim 18. Zalitzky does not explicitly teach wherein the first and the second digital device operating in the first supply voltage domain are a same digital device, and/or wherein the first and the second digital device operating in the first supply voltage domain together form a microcontroller unit.
Itabashi teaches wherein the first and the second digital device operating in the first supply voltage domain are a same digital device, and/or wherein the first and the second digital device operating in the first supply voltage domain together form a microcontroller unit (Fig. 1, ECU 4 & Fig. 2, ECU 4 with Buffer Units 52 & 55 to Transmit/Receive Data). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the transceiver device to incorporate the teachings of Itabashi and allow the external communication bus of Zalitzky to operate under a different and lower voltage domain compared to the external device of Zalitzky and further enable voltage level detection and adjustment.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the integration of multiple types of systems into a simplified vehicle network (See Itabashi: Paragraph 0014) while protecting circuitry from abnormal voltages (See Itabashi: Paragraph 0106). 

Regarding claim 20, Zalitzky in view of Itabashi teaches the transceiver device of claim 16. Zalitzky teaches wherein the second interface has: at least one communication bus pin adapted to transmit the transmit data to and/or receive the receive data from the Fig. 4, Connectors 126-130; Paragraph 0179, Module 110, most preferably an industry-standard CODEC module, transmits and receives standard telephone signals via an industry-standard connector 126, and converts the signals, in a full duplex manner).

Regarding claim 22, Zalitzky in view of Itabashi teaches the transceiver device of claim 16. Zalitzky does not explicitly teach wherein, in respect of the transmission of transmit data and receive data, respectively, the first and the second internal communication link are based on differential voltage transmission.
Itabashi teaches wherein, in respect of the transmission of transmit data and receive data, respectively, the first and the second internal communication link are based on differential voltage transmission (Fig. 2, 70 & 90; Differential Signaling Bus with Transmit/Receive Lines).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the transceiver device to incorporate the teachings of Itabashi and allow the internal communication links to use differential bus communications with voltage protection.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the integration of multiple types of systems into a simplified vehicle network (See Itabashi: Paragraph 0014) while protecting circuitry from abnormal voltages (See Itabashi: Paragraph 0106). 

Regarding claim 32, Zalitzky in view of Itabashi teaches the transceiver device of claim 16. Zalitzky teaches a transceiver device for interfacing between the first and the second supply voltage domains (Figs. 2 & 4, Transceiver). Zalitzky does not teach a vehicle having an electrical network system, in particular an electronic control unit, wherein the electrical network system has the higher first supply voltage domain and the lower second supply voltage domain, and the transceiver device according to claim 16 for interfacing between the first and the second supply voltage domains.
Itabashi teaches a vehicle having an electrical network system, in particular an electronic control unit (Fig. 1; Paragraph 0004, Modern vehicles have installed therein a large number of electronic control units, referred to simply as "ECUs"), wherein the electrical network system has the higher first supply voltage domain (Fig. 2, VCC2) and the lower second supply voltage domain (Fig. 2, VDD1), and the transceiver device according to claim 16 for interfacing between the first and the second supply voltage domains (Paragraph 0130, the third protection circuit 63 allows a voltage change on the communication path P3 to be limited within the range of the power supply voltage Vdd1.  Similarly, the fourth protection circuit 64 allows a voltage change on the communication path P4 to be limited within the range of the power supply voltage Vdd1).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the transceiver device to incorporate the teachings of Itabashi and allow the external communication bus of Zalitzky to operate under a different and lower voltage domain compared to the external device of Zalitzky and further enable voltage level detection and adjustment for compatibility with a vehicle system.   
See Itabashi: Paragraph 0014) while protecting circuitry from abnormal voltages (See Itabashi: Paragraph 0106). 

Regarding claim 33, Zalitzky teaches a method of interfacing between at least two different voltage domains (Fig. 5 Table of Levels, Levels for Transceivers 32 A-C of Figs. 1 & 2), namely a first supply voltage domain and a second supply voltage domain (Paragraph 0176, Transceiver 32 is most preferably coupled to line 34 by an industry-standard power socket 124.  A power supply 122 within transceiver 32 converts line power to power levels suitable for driving modules of the transceiver), the method using a transceiver device having a first interface (Fig. 4, 124, Connector), a second interface (Fig. 4, 126, Connector; Paragraph 0188, When used as a home network termination unit, socket 126 is preferably coupled to a telephone 48, RS-232 socket 128 is preferably coupled to an automatic power and distribution control 49, and/or a personal computer 51 is coupled to socket 130), a first internal communication channel (Figs. 1 & 4, 108, PHY), and a second internal communication channel (Fig. 4, 110-120, Internal Interface Links), wherein the method has the following steps: supplying the first interface by the first supply voltage, and interfacing by the first interface to at least one external first digital device (Figs. 1 & 2, 32B, Second Transceiver) operating in the first supply voltage domain (Paragraph 0176, Transceiver 32 is most preferably coupled to line 34 by an industry-standard power socket 124.  A power supply 122 within transceiver 32 converts line power to power levels suitable for driving modules of the transceiver); supplying Paragraph 0188, When used as a home network termination unit, socket 126 is preferably coupled to a telephone 48, RS-232 socket 128 is preferably coupled to an automatic power and distribution control 49, and/or a personal computer 51 is coupled to socket 130), and interfacing by the second interface to an external communication bus operating in the second supply voltage domain (Fig. 4, External Buses coupled to Connectors 126-130 i.e. CODEC, RS-232, Ethernet, USB); transferring transmit data, which are generated by the external first digital device operating in the first supply voltage domain (Paragraph 0164, Data transceivers 32 are implemented so as to transfer data in the form of frames), through the first interface, via the first internal communication link to the second interface (Paragraph 0175, modules of transceiver 32 act as data-conversion circuitry, accepting incoming data from elements such as a network or a telephone, converting the data to signals compatible with the power line, as well as performing the reverse operation), and in particular further to the external communication bus operating in the second supply voltage domain (Fig. 4, to internal connectors 110-120); and transferring receive data, which are supplied from the external communication bus operating in the second supply voltage domain, through the second interface (Fig. 2, Data transfer from outside to bus 34), via the second internal communication link to the first interface, and in particular further to an external second digital device operating in the first supply voltage domain (Paragraph 0207, Management frames comprise request to send (RTS) frames, which a source transceiver sends in order to initiate data transfer, and clear to send (CTS) frames, which an intermediate-destination transceiver sends, typically as an acknowledgement to an RTS frame).

Itabashi teaches a method of interfacing between at least two different voltage domains (Paragraph 0099, first, second, third, and fourth regulators 41, 42, 43, and 44 are operative to receive power supplied from the battery 16 and to generate power supply voltages Vdd1, Vdd2, Vcc1, and Vcc2), namely a first supply voltage domain having a higher first supply voltage (Paragraph 0331, the comparator 28 works to output the signal LVCC with the low level indicative of normal state when the power supply voltage Vcc2 is higher than the threshold voltage Vth; i.e. the voltage is higher relative to the threshold) and a second supply voltage domain having a lower second supply voltage (Paragraph 0106, the power control circuit 45 causes the regulators 41 and 42 to reduce the power supply voltages Vdd1 and Vdd2 for the main and sub microcomputers 20 and 30; i.e. the voltage is lower relative to Vdd1).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Itabashi and allow the external communication bus of Zalitzky to operate under a different and lower voltage domain compared to the external device of Zalitzky and further enable voltage level detection and adjustment for compatibility with a vehicle system.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the integration of multiple types of systems into a simplified vehicle network (See Itabashi: Paragraph 0014) while protecting circuitry from abnormal voltages (See Itabashi: Paragraph 0106). 

Claims 17 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zalitzky (US 2006/0077047) in view of Itabashi (US 2007/0208470) and further in view of Mori (US 2015/0039801).

Regarding claim 17, Zalitzky in view of Itabashi teaches the transceiver device of claim 1. Zalitzky does not explicitly teach a first supply voltage being 48 V or greater or a second supply voltage being 12 V or 24 V. 
Mori teaches the transceiver device having at least one of the following features: i) the transceiver device (100) is embodied as a monolithic integrated circuit, in particular wherein the monolithic integrated circuit is implemented in silicon-on-insulator, SOI, technology; ii) the transceiver device (100) has at least two ground pins (114, 124), including a first ground pin (114) adapted to be connected to a ground potential of the first voltage supply domain (12), and a second ground pin (124) adapted to be connected to a ground potential of the second voltage supply domain (14); iii) the transceiver device (100) has a common mode and ground offset range that is in a range starting from more than approximately ±3V, but not exceeding approximately ±70V; iv) the first supply voltage is substantially nominal 48V or greater; v) the second supply voltage is substantially nominal 12V or substantially nominal 24V (Fig. 2, Voltage Regulator; Paragraph 0024, LIN standard-compliant supply voltage V.sub.SUP (e.g., 12 volts) within a LIN master node and to operate all LIN slave nodes connected to the master node at this standard-compliant supply voltage V.sub.SUP… the LIN master node 1' includes a voltage regulator 2 which is configured to generate a LIN standard-compliant supply voltage V.sub.SUP (of e.g., 12 volts) from the battery voltage V.sub.BAT.  The voltage regulator may be a linear voltage regulator).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the transceiver device to incorporate the teachings of Mori and include different voltage supply levels to the components of Zalitzky.   
One of ordinary skill in the art would be motivated to make the modifications in order to comply with industry standards of a commonly used voltage supply level (See Mori: Paragraph 0006), thus enabling cheap microcontrollers to be used in embedded vehicle control systems (See Mori: Paragraph 0024).

Regarding claim 35, Zalitzky in view of Itabashi teaches the method of claim 33. Zalitzky does not explicitly teach a first supply voltage being 48 V or greater or a second supply voltage being 12 V or 24 V. 
Mori teaches the method having at least one of the following features:i) the transceiver device (100) is embodied as a monolithic integrated circuit, in particular wherein the monolithic integrated circuit is implemented in silicon-on-insulator, SOI, technology; ii) the transceiver device (100) has at least two ground pins (114, 124), including a first ground pin (114) adapted to be connected to a ground potential of the first voltage supply domain (12), and a second ground pin (124) adapted to be connected to a ground potential of the second voltage supply domain (14); iii) the transceiver device (100) has a common mode and ground offset range that Fig. 2, Voltage Regulator; Paragraph 0024, LIN standard-compliant supply voltage V.sub.SUP (e.g., 12 volts) within a LIN master node and to operate all LIN slave nodes connected to the master node at this standard-compliant supply voltage V.sub.SUP… the LIN master node 1' includes a voltage regulator 2 which is configured to generate a LIN standard-compliant supply voltage V.sub.SUP (of e.g., 12 volts) from the battery voltage V.sub.BAT.  The voltage regulator may be a linear voltage regulator).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Mori and include different voltage supply levels to the components of Zalitzky.   
One of ordinary skill in the art would be motivated to make the modifications in order to comply with industry standards of a commonly used voltage supply level (See Mori: Paragraph 0006), thus enabling cheap microcontrollers to be used in embedded vehicle control systems (See Mori: Paragraph 0024).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zalitzky (US 2006/0077047) in view of Itabashi (US 2007/0208470) and further in view of Litichever (US 2019/0385057).

Regarding claim 21, Zalitzky in view of Itabashi teaches the transceiver device of claim 20. Zalitzky teaches wherein the external communication bus operating in the second supply voltage domain is selected from the group consisting of an Ethernet (Paragraph 0182, Module 118 provides Ethernet communication, using a standard Ethernet protocol such as the 100BaseT protocol, via a connector 130).
Zalitzky does not teach wherein the external communication bus operating in the second supply voltage domain is selected from the group consisting of a CAN bus, a Flexray bus, a LIN bus. 
Litichever teaches wherein the external communication bus operating in the second supply voltage domain is selected from the group consisting of a CAN bus, a Flexray bus, a LIN bus (Paragraph 0066, Common protocols used by vehicle buses include a Control Area Network (CAN), FlexRay, and a Local Interconnect Network (LIN)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the transceiver device to incorporate the teachings of Litichever and include different voltage supply levels to the components of Zalitzky.   
One of ordinary skill in the art would be motivated to make the modifications in order to utilize commonly used and well-known bus protocols, thus complying with industry standards for different types of embedded systems (See Litichever: Paragraph 0066).

Claims 27 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zalitzky (US 2006/0077047) in view of Itabashi (US 2007/0208470) and further in view of Fieglein (US 2017/0329773).

Regarding claim 27, Zalitzky in view of Itabashi teaches the transceiver device of claim 16. Zalitzky does not explicitly teach a current loop bus. 
Fieglein teaches wherein, in respect of the transmission of transmit data and receive data, respectively, the first and the second internal communication link are based on digital current loop transmission (Paragraph 0032, fuel dispensers are manufactured with two-wire connectivity, and the wired communication can accordingly be via two wires, such as via a controller area network bus (CANBus) two wire connection, an RS485 two wire connection, a current loop connection, or other type of two wire connection). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the transceiver device to incorporate the teachings of Fieglein and include a current loop bus connection.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating compatibility with vehicle systems that utilize commonly used industry bus communication standards such as a current loop bus connection (See Fieglein: Paragraph 0032).

 Regarding claim 34, Zalitzky in view of Itabashi teaches the method of claim 33. Zalitzky does not explicitly teach a current loop bus. 
Fieglein teaches the method further comprising one of: i) operating the first and the second internal communication link in a differential voltage transmission mode, ii) operating the first and the second internal communication link in a digital current loop transmission mode Paragraph 0032, fuel dispensers are manufactured with two-wire connectivity, and the wired communication can accordingly be via two wires, such as via a controller area network bus (CANBus) two wire connection, an RS485 two wire connection, a current loop connection, or other type of two wire connection). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Fieglein and include a current loop bus connection.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating compatibility with vehicle systems that utilize commonly used industry bus communication standards such as a current loop bus connection (See Fieglein: Paragraph 0032).

Allowable Subject Matter

Claims 23, 24, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 25, 26, 30, and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 23, the known prior art of record taken alone or in combination fails to teach wherein the first internal communication link comprises a first differential voltage transmitter, which operates with reference to, in particular is supplied by, the first supply voltage domain, which is adapted to receive, via the first interface, the transmit data generated by the first digital device operating in the first supply voltage domain, and to generate and output a first differential voltage signal for transmitting the transmit data, and a first differential voltage receiver, which operates with reference to, in particular is supplied by, the second supply voltage domain, which is adapted to receive the differential voltage signal transmitted by the first differential voltage transmitter, and to transmit a first single-ended digital signal for transmitting the transmit data, via the second interface, to the external communication bus second digital device operating in the second supply voltage domain.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB 2020/0097433 discloses a first and second device coupled together with a bidirectional bus containing multiple differential transceivers using Controller Area Network protocol. 

US PGPUB 2013/0340860 discloses a vehicle subsystem node that performs communications with other vehicle subsystem nodes via a transceiver with differing voltage domains.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184